Fourth Court of Appeals
                                      San Antonio, Texas


                                 MEMORANDUM OPINION
                                         No. 04-12-00738-CV

                                    IN RE Richard RODRIGUEZ

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 5, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 1, 2012, Relator Richard Rodriguez filed a petition for writ of mandamus.

On November 19, 2012, the real party in interest filed a response. After review of the appellate

record, the petition, and the response, this court has determined that Relator Rodriguez is not

entitled to the relief sought. The petition for writ of mandamus is denied. See TEX. R. APP. P.

52.3; 52.7; 52.8(a).


                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 11-04-00096-CVK, styled Richard Rodriguez v. Camino Agave, Inc.,
pending in the 218th Judicial District Court, Karnes County, Texas, the Honorable Donna S. Rayes presiding.